                       Case 8:16-cv-01790-JVS-AGR Document 223 Filed 03/13/20 Page 1 of 31 Page ID #:3748



                           1    RUSS AUGUST & KABAT
                           2
                                Marc A. Fenster (SBN 181067)
                                mfenster@raklaw.com
                           3    Benjamin T. Wang (SBN 228712)
                           4
                                bwang@raklaw.com
                                Andrew D. Weiss (SBN 232974)
                           5    aweiss@raklaw.com
                           6    Paul A. Kroeger (SBN 229074)
                                pkroeger@raklaw.com
                           7    Jacob R. Buczko (SBN 269408)
                           8    jbuczko@raklaw.com
                                Justin E. Maio (SBN 304428)
                           9    jmaio@raklaw.com
                          10    12424 Wilshire Boulevard, 12FL
                                Los Angeles, California 90025
                          11    310/826-7474 – Telephone
RUSS, AUGUST & KABAT




                          12    310/826-6991 – Facsimile

                          13    Attorneys for Plaintiff
                                SPEX TECHNOLOGIES, INC.
                          14

                          15                                           UNITED STATES DISTRICT COURT
                          16                                       CENTRAL DISTRICT OF CALIFORNIA
                          17

                          18   SPEX TECHNOLOGIES, INC.,
                                                                                    Case No. 8:16-CV-01790-JVS-AGR
                          19
                                                                    Plaintiff,
                          20                                                        PLAINTIFF SPEX TECHNOLOGIES,
                                                                                    INC.’S MEMORANDUM OF POINTS
                                                       v.                           AND AUTHORITIES IN SUPPORT
                          21
                                                                                    OF ITS MOTION FOR SUMMARY
                          22   KINGSTON TECHNOLOGY                                  JUDGMENT OF NO INVALIDITY
                               CORPORATION, KINGSTON                                Hearing:
                          23
                               DIGITAL, INC., KINGSTON                              Date: April 6, 2020
                          24   TECHNOLOGY COMPANY, INC.,                            Time: 1:30 p.m.
                               IMATION CORPORATION,                                 Place: Courtroom 10C
                          25                                                        Judge: Hon. James V. Selna
                               DATALOCKER INC., DATA
                          26   LOCKER INTERNATIONAL, LLC,
                          27
                                                                    Defendants.
                          28
                                200313 MEM P&A ISO MT SJ of No Invalidity.docx

                                  SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
                                          MOTION FOR SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 8:16-cv-01790-JVS-AGR Document 223 Filed 03/13/20 Page 2 of 31 Page ID #:3749
                                                                                  TABLE OF CONTENTS                                      PAGE
                                I.  STATEMENT OF THE ISSUES TO BE DECIDED ................................... 1
                           1
                                II. INTRODUCTION ....................................................................................... 1
                           2    III.LEGAL STANDARDS ................................................................................ 3
                                    A.   Summary Judgment Standard ............................................................. 3
                           3        B.   Invalidity Standard ............................................................................. 4
                           4    IV. THE PRIOR ART AT ISSUE IN THIS MOTION ....................................... 5
                                V. ARGUMENT .................................................................................................. 6
                           5        A.   The Fortezza Crypto Card, The Fortezza “Interface Control”
                                         Document, And The Lynks System Do Not Invalidate The Asserted
                           6             Claims ................................................................................................ 6
                                         1.     Kingston Admits The Fortezza Crypto Card Does Not
                           7                    Anticipate Claims 1, 2, 11 And 12 Of The ‘802 Patent, And
                                                Kingston’s Obviousness Arguments Are Conclusory ............... 7
                           8             2.     Kingston Cannot Show By Clear And Convincing Evidence
                                                That Claims 1, 2, 11 And 12 Are Obvious .............................. 10
                           9             3.     Kingston Has Not Shown That The Fortezza Crypto Card
                                                Discloses Elements (A) And (C) Of Claim 55 Of The ‘135
                          10                    Patent ..................................................................................... 12
                                         4.     Kingston Has Not Shown That The Fortezza Crypto Card
RUSS, AUGUST & KABAT




                          11                    Discloses Element (B) Of Claim 55 ....................................... 14
                                         5.     Kingston Has Not Shown That The Fortezza Crypto Card
                          12                    Invalidates Claim 57 Of The ‘135 Patent ................................ 15
                                    B.   Kingston Has Failed To Produce Evidence That The Fortezza Multi-
                          13             Function Card Is Prior Art ................................................................ 19
                                    C.   SPEX Is Entitled To Summary Judgment As To The Fortezza Plus
                          14             Interface Control Document Because It Does Not Describe The
                                         Fortezza Crypto Card ....................................................................... 20
                          15        D.   Kingston Cannot Show By Clear And Convincing Evidence That The
                                         Asserted Claims Are Invalid Due to Derivation ............................... 21
                          16        E.   SPEX Is Entitled To Summary Judgment Concerning Kingston’s
                                         Improper “Admitted Prior Art” ........................................................ 22
                          17             1.     Kingston Misapplies The Doctrine of “Admitted Prior Art” ... 22
                                         2.     If Admitted Prior Art Is The PCMCIA Standard, Kingston Fails
                          18                    To Provide An Appropriate Invalidity Analysis For The
                                                Admitted Prior Art. ................................................................ 23
                          19
                                VI. CONCLUSION. ......................................................................................... 25
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28                                    i
                                 200313 MEM P&A ISO MT SJ of No Invalidity.docx

                                   SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
                                           MOTION FOR SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 8:16-cv-01790-JVS-AGR Document 223 Filed 03/13/20 Page 3 of 31 Page ID #:3750
                                                                                  TABLE OF AUTHORITIES                                        PAGE

                           1    Cases
                           2    Advanced Display Systems, Inc. v. Kent State University,
                                     212 F.3d 1272 (Fed. Cir. 2000) .................................................................... 4
                           3
                                Anderson v. Liberty Lobby, Inc.,
                           4         477 U.S. 242 (1986) ..................................................................................... 4
                           5    Arlington Indus., Inc. v. Bridgeport Fittings, Inc.,
                                      692 F. Supp. 2d 487 (M.D. Pa. 2010) ........................................................... 9
                           6
                                Celotex Corp. v. Catrett,
                           7          477 U.S. 317 (1986) ..................................................................................... 3
                           8    Cumberland Pharm. Inc. v. Mylan Institutional LLC,
                                    846 F.3d 1213 (Fed. Cir. 2017) .................................................................. 21
                           9
                                Fenner Inv., Ltd. v. Microsoft Corp.,
                          10         632 F. Supp. 2d 627 (E.D. Tex. 2009) .......................................................... 9
                                Helifix, Ltd. v. Blok–Lok, Ltd.,
RUSS, AUGUST & KABAT




                          11
                                       208 F.3d 1339 (Fed. Cir. 2000) .................................................................... 9
                          12
                                In re Nomiya,
                          13           509 F.2d 566 (CCPA 1975) ........................................................................ 22
                          14    Microsoft Corp. v. i4i Ltd. Partnership,
                                     131 S.Ct. 2238 (2011) .................................................................................. 4
                          15
                                Odetics, Inc. v. Storage Tech. Corp.,
                          16          185 F.3d 1259 (Fed. Cir. 1999) .................................................................. 10
                          17    Pfaff v. Wells Elecs., Inc.,
                                       525 U.S. 55 (1998) ..................................................................................... 19
                          18
                                Pfizer Inc. v. Sandoz Inc.,
                          19           C.A. No. 13-1110-GMS, 2015 WL 6755211 (D. Del. Nov. 4, 2015).......... 23
                          20    Riverwood Int’l Corp. v. R.A. Jones & Co.,
                                      324 F.3d 1346 (Fed. Cir. 2003) ........................................................ 3, 22, 23
                          21
                                SPEX Tech., Inc. v. Apricorn,
                          22         Case No. 2:16-cv-07349, D.I. 142 (2019)............................................... 2, 10
                          23    TiVo, Inc. v. EchoStar Commc’ns Corp.,
                                      516 F.3d 1290 (Fed. Cir. 2008) .................................................................... 9
                          24    Statutes
                          25    35 U.S.C. § 102 .......................................................................................3, 4, 19, 21
                          26    35 U.S.C. § 103 ...................................................................................................... 4
                          27    35 U.S.C. § 282 ...................................................................................................... 4
                          28                                    i
                                 200313 MEM P&A ISO MT SJ of No Invalidity.docx

                                   SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
                                           MOTION FOR SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 8:16-cv-01790-JVS-AGR Document 223 Filed 03/13/20 Page 4 of 31 Page ID #:3751
                                                                                  TABLE OF AUTHORITIES                                       PAGE

                           1
                                Rules
                           2
                                FED. R. CIV. P. 56 ............................................................................................... 3, 4
                           3
                           4
                           5
                           6
                           7
                           8
                           9
                          10
RUSS, AUGUST & KABAT




                          11

                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28                                    ii
                                 200313 MEM P&A ISO MT SJ of No Invalidity.docx

                                   SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
                                           MOTION FOR SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 8:16-cv-01790-JVS-AGR Document 223 Filed 03/13/20 Page 5 of 31 Page ID #:3752



                           1    I.         STATEMENT OF THE ISSUES TO BE DECIDED
                           2               1.           Whether SPEX is entitled to partial summary judgment that the
                           3    Fortezza card, the Fortezza “Interface Control” document, the Fortezza Multi-
                           4    Function Card, the Fortezza Plus Interface Control Document, and the “Lynks
                           5    System” do not invalidate the Asserted Claims.
                           6               2.           Whether SPEX is entitled to partial summary judgment that the
                           7    Asserted Claims are not invalid due to derivation.
                           8               3.           Whether SPEX is entitled to partial summary judgment of no invalidity
                           9    as to the purported “Admitted Prior Art.”
                          10    II.        INTRODUCTION
                          11               Plaintiff SPEX Technologies, Inc. (“SPEX”) accuses Defendants Kingston
RUSS, AUGUST & KABAT




                          12    Technology Corporation, Kingston Digital, Inc., Kingston Technology Company,
                          13    Inc. (collectively, “Kingston”) of infringing U.S. Patent No. 6,088,802 (the “’802
                          14    patent”) and U.S. Patent No. 6,003,135 (the “’135 patent”) (collectively, the
                          15    “patents-in-suit”). SPEX asserts that certain of Kingston’s products infringe claims
                          16    1, 2, 11 and 12 of the ‘802 patent, and claims 55 and 57 of the ‘135 patent (the
                          17    “Asserted Claims”). Kingston argues that a number of references anticipate or render
                          18    obvious the Asserted Claims: the “Fortezza Crypto Card,” the Fortezza “Interface
                          19    Control” document, the Fortezza Multi-Function Card, the Fortezza Plus Interface
                          20    Control Document, and the “Lynks System.” Kingston further contends that certain
                          21    “Admitted Prior Art” anticipates or renders obvious claims 55 and 57 of the ’135
                          22    patent.
                          23               With respect to the device claims (claims 1, 2, 11 and 12 of the ‘802 patent),
                          24    Kingston admits the prior art does not disclose the “means for mediating
                          25    communication of data between the host computing device and the target means so
                          26    that the communicated data must first pass through the security means” requirement
                          27    as construed by the Court. Kingston’s argument regarding potential obviousness
                          28    combinations are conclusory, unsupported by any evidence, and are not sufficient to
                                                                  1
                                 200313 MEM P&A ISO MT SJ of No Invalidity.docx

                                     SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
                                             MOTION FOR SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 8:16-cv-01790-JVS-AGR Document 223 Filed 03/13/20 Page 6 of 31 Page ID #:3753



                           1    create a triable issue of fact as to whether its proposed combinations render the
                           2    “means for mediating” claim limitation obvious. Indeed, the Court has already
                           3    rejected similar argument made by defendant Apricorn. D.I. 142 from SPEX Tech.,
                           4    Inc. v. Apricorn, Case No. 2:16-cv-07349 (C.D. Cal.) (2019) (hereinafter, “Apricorn
                           5    MSJ Order”) at 16-18 (rejecting argument that conclusory expert opinion is
                           6    sufficient to raise triable issue of fact as to invalidity of the device claims).
                           7               SPEX is also entitled to summary judgment of no invalidity of claims 55 and
                           8    57 of the ‘135 patent because Kingston fails to show that any prior art reference
                           9    teaches all the elements of the claims. For example, element (a) of claim 55 requires
                          10    “receiving a request from the host computing device for information regarding the
                          11    type of the modular device” and element (c) requires “operably connecting the
RUSS, AUGUST & KABAT




                          12    security module and/or the target module to the host computing device in response
                          13    to an instruction from the host computing device.” (emphasis added). The claim
                          14    requires that the instruction in element (c) be different than the request claimed in
                          15    element (a) yet Kingston points to the same disclosure for both limitations. Similarly,
                          16    in element (a), claim 55 requires a request for the “type of the modular device” and
                          17    element (b) requires responding with different information (“the type of the target
                          18    module”). In other words, this limitation requires showing a request for information
                          19    about the device (e.g., a secure storage device), and that that the prior art device
                          20    instead returns information only about the target module (e.g., user data storage).
                          21    Kingston, however, ignores this requirement and instead argued element (b) is
                          22    invalidated because the prior art (a Fortezza Crypto Card) returns information to the
                          23    host computer device indicating it is a Fortezza Crypto Card. In yet another example,
                          24    element (b) of claim 57 requires the method of “performing one or more security
                          25    operations and the defined interaction on the exchanged data.” “The defined
                          26    interaction” is an antecedent reference to the preamble, which claims “a target
                          27    module that is adapted to enable a defined interaction with the host computing
                          28    device.” Kingston applies these claim limitations in an inconsistent and conflicting
                                                                2
                                 200313 MEM P&A ISO MT SJ of No Invalidity.docx

                                   SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
                                           MOTION FOR SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 8:16-cv-01790-JVS-AGR Document 223 Filed 03/13/20 Page 7 of 31 Page ID #:3754



                           1    manner making the grant of summary judgment appropriate.
                           2               With respect to the Fortezza Multi-Function Card, Kingston failed to show
                           3    that it is prior art. The only evidence Kingston identified that describes the
                           4    functionality of the product is from less than one year before the Asserted Patents
                           5    were filed. It does not qualify as prior art under 35 U.S.C. § 102(b). Kingston’s
                           6    argument with respect to the Fortezza Plus Interface Control Document is even
                           7    worse. Kingston simply assumes that it is a Fortezza Crypto Card, ignoring
                           8    unrebutted evidence to the contrary.
                           9               SPEX is further entitled to summary judgment as to Kingston’s derivation
                          10    claim. Kingston brings this claim only under Kingston’s interpretation of SPEX’s
                          11    infringement theories. Kingston does not argue that any of the Asserted Claims are
RUSS, AUGUST & KABAT




                          12    invalid due to derivation under the Court’s claim construction.
                          13               Finally, SPEX is entitled to summary judgment on Kingston’s claims
                          14    regarding the “Admitted Prior Art.” “Admitted Prior Art” is a specific doctrine that
                          15    refers to statements made about the prior art in the specification of a patent or during
                          16    patent prosecution. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354
                          17    (Fed. Cir. 2003). It does not apply to purported litigation admissions as Kingston
                          18    argues. Furthermore, Kingston claims that the specification of the ’802 patent is prior
                          19    art to the ’135 patent in manner expressly precluded by law. Second, even if the
                          20    Court were to consider the “Admitted Prior Art,” Kingston has failed to perform the
                          21    necessary invalidity analysis to state a claim for either anticipation or obviousness.
                          22    III.       LEGAL STANDARDS
                          23               A.           Summary Judgment Standard
                          24               “The court shall grant summary judgment if the movant shows that there is no
                          25    genuine dispute as to any material fact and the movant is entitled to judgment as a
                          26    matter of law.” FED. R. CIV. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322
                          27    (1986) (“Summary judgment is appropriate if the pleadings, depositions, answers to
                          28    interrogatories, and admissions on file, together with the affidavits, if any, show that
                                                                3
                                 200313 MEM P&A ISO MT SJ of No Invalidity.docx

                                   SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
                                           MOTION FOR SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 8:16-cv-01790-JVS-AGR Document 223 Filed 03/13/20 Page 8 of 31 Page ID #:3755



                           1    there is no genuine issue as to any material fact and the moving party is entitled to a
                           2    judgment as a matter of law.”). A fact is “material” only if it might affect the
                           3    outcome of the case. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
                           4    Likewise, a dispute as to a material fact is “genuine” only if the evidence is such that
                           5    “a reasonable jury could return a verdict for the nonmoving party.” Id. The question
                           6    is “whether a jury could reasonably find either that the [moving party] proved his
                           7    case by the quality and quantity of evidence required by the governing law or that
                           8    he did not.” Id. at 254. Accordingly, once the moving party establishes a prima
                           9    facie case, the burden shifts to the nonmoving party to set forth specific facts by
                          10    “citing to particular parts of materials in the record” showing that there is a genuine
                          11    issue for trial. FED. R. CIV. P. 56(c)(1)(A); see also Anderson, 477 U.S. at 250.
RUSS, AUGUST & KABAT




                          12                  B.           Invalidity Standard
                          13                  Patent claims are presumed valid. 35 U.S.C. § 282. A defendant must prove
                          14    invalidity by clear and convincing evidence. Microsoft Corp. v. i4i Ltd. Partnership,
                          15    131 S.Ct. 2238, 2242 (2011).
                          16                  Invalidity under 35 U.S.C. § 102(a)1 requires a showing that “the invention
                          17    was known or used by another in this county, or . . . described in a printed publication
                          18    in this or a foreign country, before the invention of the patent thereof.” Invalidity
                          19    for anticipation based on a printed publication “requires that the four corners of a
                          20    single, prior art document describe every element of the claimed invention, either
                          21    expressly or inherently, such that a person of ordinary skill in the art could practice
                          22    the invention without undue experimentation.” Advanced Display Systems, Inc. v.
                          23    Kent State University, 212 F.3d 1272, 1282 (Fed. Cir. 2000). Invalidity under 35
                          24    U.S.C. § 103(a) applies only “if the differences between the subject matter sought to
                          25    be patented and the prior art are such that the subject matter as a whole would have
                          26
                          27    1
                                 Because of the priority date of the patent-in-suit, this case is governed by the pre-
                          28    AIA versions of 35 U.S.C. §§ 102 and 103.
                                                                   4
                                    200313 MEM P&A ISO MT SJ of No Invalidity.docx

                                      SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
                                              MOTION FOR SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 8:16-cv-01790-JVS-AGR Document 223 Filed 03/13/20 Page 9 of 31 Page ID #:3756



                           1    been obvious at the time the invention was made to a person having ordinary skill in
                           2    the art.”
                           3    IV.           THE PRIOR ART AT ISSUE IN THIS MOTION
                           4                  Kingston’s invalidity arguments are based on the following prior art:2
                           5                  Fortezza Crypto Card: The Fortezza Crypto Card refers to a collection of
                           6    products that resulted from a government program in the first half of the 1990s.
                           7    Weiss Decl.3 Ex. 2 at 76:8-22. The Fortezza Card Products were designed to provide
                           8    encryption and authentication support for the government’s new electronic message
                           9    system called the “Defense Messaging System.” Id. The Fortezza Card Products
                          10    were designed to provide security for unclassified data. E.g., Weiss Decl. Ex. 1 at ¶
                          11    180. Though there are multiple different versions of the Fortezza Crypto Card, with
RUSS, AUGUST & KABAT




                          12    different hardware features, Kingston and Dr. Villasenor rely on testimony and
                          13    documentation regardless of which version of the Fortezza Crypto Card the
                          14    documentation is describing.
                          15                  Fortezza “Interface Control” Document: Though listed as a purported separate
                          16    reference, Dr. Villasenor’s analysis solely refers back to his Fortezza Crypto Card
                          17    analysis. Weiss Decl. Ex. 1 at 198, ¶5.4
                          18                  Lynks System: This refers to the EES LYNKS Privacy Card sold by SPEX’s
                          19    sister company, Spyrus, Inc. Id. at ¶ 22.
                          20                  Fortezza Multi-Function Card: The Fortezza Multi-Function Card was a
                          21    proposal given to the NSA to build a new version of a Fortezza card with removable
                          22    functionality. Id. at ¶ 191.
                          23
                          24    2
                                  Professor Villasenor also gave an opinion as to the Jones patent (U.S. Patent No.
                          25    5,623,637). Kingston has informed SPEX that it is no longer asserted the Jones
                                patent as invalidating prior art.
                          26    3
                                  “Weiss Decl.” refers to the Declaration of Andrew D. Weiss in support of this
                          27    brief.
                                4
                                  There appears to have been an error in Dr. Villasenor’s paragraph numbering.
                          28    SPEX has therefore cited to both the page and paragraph.
                                                                   5
                                    200313 MEM P&A ISO MT SJ of No Invalidity.docx

                                      SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
                                              MOTION FOR SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 8:16-cv-01790-JVS-AGR Document 223 Filed 03/13/20 Page 10 of 31 Page ID
                                                        #:3757


                        1               Fortezza Plus Interface Control Document: The Fortezza Plus Interface
                        2    Control Document is a document that Kingston argues describes the Fortezza Crypto
                        3    Card. E.g., id. at ¶ 290 (citing SPEX00001744 (the Fortezza Plus Interface Control
                        4    Document) to describe the Fortezza Crypto Card). As the document itself
                        5    acknowledges, though, it is a different system than the Fortezza Crypto Card. E.g.,
                        6    Weiss Decl. Ex. 3 at SPEX00001756 (describing the “Fortezza Plus” and “Fortezza”
                        7    as different products). While the Fortezza Crypto Card was designed to handle
                        8    sensitive Type 2 (sensitive but not classified) information, Fortezza Plus was
                        9    designed to handle Type 1 (classified) information. Id.; see also Weiss Decl. Ex. 2
                       10    at 73:18-74:15, 84:13-86:12, 151:23-152:13 (testimony that the Fortezza Plus,
                       11    sometimes referred to as the “Fortezza II,” was different than the Fortezza Crypto
RUSS, AUGUST & KABAT




                       12    Card); see also Weiss Decl. Ex. 4 at 119:21-120:12 (Fortezza Plus was an
                       13    experiment that was never deployed). Spyrus did not produce a Fortezza Plus card.
                       14    Weiss Decl. Ex. 2 at 157:24-25.
                       15               “Admitted Prior Art”: Dr. Villasenor’s January 20, 2020 renders invalidity
                       16    opinions based on purported “admitted prior art.” Weiss Decl. Ex. 5 at ¶¶ 96-110.
                       17    However, Dr. Villasenor’s report does not identify any specific “art,” but instead
                       18    relies on a series purported admissions by SPEX’s designated witness, Tom Hakel,
                       19    SPEX’s expert, Dr. Tom Rhyne, and statements by SPEX in its appeal brief. Id. At
                       20    deposition, Dr. Villasenor changed his opinion to identify the PCMCIA standard as
                       21    the “admitted prior art.” Weiss Decl. Ex. 6 at 109:10-18. Both versions of the
                       22    purported “admitted prior art” are addressed below.
                       23    V.         ARGUMENT
                       24               A.           The Fortezza Crypto Card, The Fortezza “Interface
                       25                            Control” Document, And The Lynks System Do Not
                       26                            Invalidate The Asserted Claims
                       27               Kingston and Dr. Villasenor only compare the Fortezza Crypto Card to the
                       28    Asserted Claims. Weiss Decl. Ex. 1 at ¶¶ 284-401. For the Fortezza “Interface
                                                               6
                              200313 MEM P&A ISO MT SJ of No Invalidity.docx

                                  SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
                                          MOTION FOR SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 8:16-cv-01790-JVS-AGR Document 223 Filed 03/13/20 Page 11 of 31 Page ID
                                                        #:3758


                        1    Control” Document, Kingston and Dr. Villasenor offer a single paragraph opinion
                        2    that refers back to the analysis of the Fortezza Crypto Card. Id. at 198, ¶ 55 (“For the
                        3    reasons described above with respect to my discussion of the Fortezza Crypto Card,
                        4    this document additionally anticipates the Asserted Claims”). Kingston’s and Dr.
                        5    Villasenor’s analysis as to the Lynks System also does not include a claim-by-claim
                        6    analysis. Id. at ¶¶ 408-411. Though Kingston and Dr. Villasenor refer to some claim
                        7    limitations (id. at ¶ 410), they do not refer to others (such as the “means for
                        8    mediating” limitation that is the subject of this motion) and they do not provide a
                        9    complete analysis of any of the claim terms. Instead, Kingston and Dr. Villasenor
                       10    argue that “the Lynks System and the Fortezza Crypto Card were essentially the
                       11    same product under different branding” and the Lynks System therefore invalidates
RUSS, AUGUST & KABAT




                       12    “for the reasons discussed above with respect to Fortezza Crypto Card.” Id. at ¶ 411.
                       13    Accordingly, if the Court finds that Kingston failed to show a genuine dispute of
                       14    material fact regarding the Fortezza Crypto Card system, the same result is
                       15    compelled for the Fortezza “Interface Control” Document and Lynks System.
                       16                               1.           Kingston Admits The Fortezza Crypto Card Does Not
                       17                                            Anticipate Claims 1, 2, 11 And 12 Of The ‘802 Patent,
                       18                                            And          Kingston’s   Obviousness   Arguments   Are
                       19                                            Conclusory
                       20                  The device claims of the ‘802 patent (claims 1, 2, 11 and 12) contain the
                       21    limitation “means for mediating communication of data between the host computing
                       22    device and the target means so that the communicated data must first pass through
                       23    the security means.” The Court construed this term as a means-plus-function claim
                       24    element with the following construction:
                       25
                       26
                       27    5
                               There is a paragraph numbering issue in the First Villasenor report. This cite
                       28    refers to the page number and paragraph number on that page.
                                                                7
                                 200313 MEM P&A ISO MT SJ of No Invalidity.docx

                                   SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
                                           MOTION FOR SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 8:16-cv-01790-JVS-AGR Document 223 Filed 03/13/20 Page 12 of 31 Page ID
                                                        #:3759


                        1               Recited Function: mediating communication of data between the host
                        2    computer device and the target means so that the communicated data must first pass
                        3    through the security means.
                        4               Corresponding Structure: Interface control device 910 (as shown in Fig. 9B)
                        5    Figure 9B is reproduced below. Interface control device 910 is shown by the dashed
                        6    line.
                        7
                        8
                        9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19    D.I. 122.
                       20                                                      a.   Kingston Admits The Device Claims Are
                       21                                                           Not Anticipated
                       22               The lack of anticipation by the Fortezza Crypto Card should be undisputed:
                       23    Kingston and Dr. Villasenor admit that the Fortezza Crypto Card does not anticipate
                       24    this claim limitation. Weiss Decl. Ex. 1 at ¶ 353 (“Under this proper construction,
                       25    the Fortezza Crypto Card … does not teach the structures associated with the
                       26    ‘Compact Flash Interface’”). Accordingly, SPEX is entitled to summary judgment
                       27    of no anticipation of claims 1, 2, 11 and 12.
                       28
                                                             8
                              200313 MEM P&A ISO MT SJ of No Invalidity.docx

                                SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
                                        MOTION FOR SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 8:16-cv-01790-JVS-AGR Document 223 Filed 03/13/20 Page 13 of 31 Page ID
                                                        #:3760


                        1               Kingston advances an alternative theory that, despite its admission, the
                        2    Fortezza Crypto Card anticipates the “means for mediating” claim element “as
                        3    SPEX has applied the claim in its infringement contentions.” Weiss Decl. Ex. 1 at
                        4    ¶¶ 354, 241. This argument is contrary to Federal Circuit precedent; an invalidity
                        5    analysis must compare the prior art to the claims as construed, not Kingston’s
                        6    characterization of an infringement theory. TiVo, Inc. v. EchoStar Commc’ns Corp.,
                        7    516 F.3d 1290, 1311-12 (Fed. Cir. 2008) (“An expert must ‘[compare] the construed
                        8    claims to the prior art.’” (citing Helifix, Ltd. v. Blok–Lok, Ltd., 208 F.3d 1339, 1346
                        9    (Fed. Cir. 2000))); see also Arlington Indus., Inc. v. Bridgeport Fittings, Inc., 692 F.
                       10    Supp. 2d 487, 520 (M.D. Pa. 2010), citing Fenner Inv., Ltd. v. Microsoft Corp., 632
                       11    F. Supp. 2d 627, 638 (E.D. Tex. 2009) (“no party should be allowed to argue to the
RUSS, AUGUST & KABAT




                       12    jury claim constructions that are contrary to the court’s claim constructions…”). For
                       13    example, in TiVo, the defendant sought to have their expert testify that plaintiff’s
                       14    “infringement analysis … would compel a finding of invalidity.” TiVo, 516 F.3d at
                       15    1311. The Federal Circuit upheld the exclusion of this testimony because the
                       16    exclusion ruling “ensur[ed] that the invalidity inquiry focused on the relationship
                       17    between the prior art and the claims, as construed by the court.” Id. at 1312.
                       18               Kingston’s alternative anticipation argument also fails factually. Kingston
                       19    does not explain how it interprets SPEX’s infringement theory, what construction of
                       20    this claim requirement it is applying, or how it differs from the Court’s construction.
                       21    Weiss Decl. Ex. 1 at ¶¶ 354, 241; see also id. at ¶ 154 (referring to “implicit
                       22    constructions,” again without identifying what these “implicit constructions” are).
                       23    Second, to the extent that Kingston and Dr. Villasenor have tried to show how
                       24    Interface Control Device 910 is purportedly disclosed in the Fortezza Crypto Card,
                       25    Kingston makes no argument as to how the Fortezza Crypto Card discloses the “Card
                       26    Enable DCDR,” “Compact Flash I/O Control,” “Compact Flash Sector CNTR” or
                       27    “PCMCIA I/O Controller” blocks. See Weiss Decl. Ex. 1 at ¶¶ 353-358. Even where
                       28    it does endeavor to compare the blocks of Interface Control Device 910 with the
                                                             9
                              200313 MEM P&A ISO MT SJ of No Invalidity.docx

                                SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
                                        MOTION FOR SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 8:16-cv-01790-JVS-AGR Document 223 Filed 03/13/20 Page 14 of 31 Page ID
                                                        #:3761


                        1    Fortezza Crypto Card, it identifies the same functionality as being different blocks
                        2    Interface Control Device 910. For example, with the respect to the State Controller,
                        3    Kingston argues that this is disclosed by a notification of a command to execute by
                        4    the memory section called the “System Control Block (Mailbox).” Weiss Decl. Ex.
                        5    1 at ¶ 358. This is the same module and functionality that Kingston also argues
                        6    anticipates the Command Detector block of interface control device 910. Id.
                        7    Kingston provides no evidence or argument as to how detection of a command
                        8    anticipates the State Controller portion of interface control device 910. Further, to
                        9    the extent that Kingston is arguing that these blocks are standard PCMCIA interface
                       10    blocks, other than Dr. Villasenor’s conclusory opinion, Kingston has not cited to any
                       11    evidence supporting this opinion, such as the portions of the applicable PCMCIA
RUSS, AUGUST & KABAT




                       12    specification disclosing these blocks (and confirming that the blocks must be used
                       13    by the Fortezza Crypto Card).
                       14               To the extent Kingston argues the Fortezza Crypto Card discloses structural
                       15    equivalents of Interface Control Device 910 under 35 U.S.C. § 112(6), it did not
                       16    engage in the required analysis. For example Kingston did not show that any
                       17    structures in the Fortezza Crypto Card preformed the same function, in substantially
                       18    the same way, for substantially the same result. See, e.g., Odetics, Inc. v. Storage
                       19    Tech. Corp., 185 F.3d 1259, 1267 (Fed. Cir. 1999).
                       20               SPEX is therefore entitled to summary judgment of no anticipation of claims
                       21    1, 2, 11 and 12 of the ‘802 patent.
                       22                            2.           Kingston Cannot Show By Clear And Convincing
                       23                                         Evidence That Claims 1, 2, 11 And 12 Are Obvious
                       24               Kingston and Dr. Villasenor make a number of obviousness arguments. Weiss
                       25    Decl. Ex. 1 at ¶¶ 412-425. None of their arguments are sufficient to raise a triable
                       26    issue of fact as to whether the “means for mediating” claim element, or the claims
                       27    as a whole, were obvious. Indeed, there is very little difference between Kingston’s
                       28    obviousness arguments and Apricorn’s arguments that the Court has previously
                                                             10
                              200313 MEM P&A ISO MT SJ of No Invalidity.docx

                                SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
                                        MOTION FOR SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 8:16-cv-01790-JVS-AGR Document 223 Filed 03/13/20 Page 15 of 31 Page ID
                                                        #:3762


                        1    rejected. In the previous Apricorn case, the Court rejected Apricorn’s argument
                        2    because Apricorn’s expert did “not establish in more than a conclusory fashion that
                        3    ‘CompactFlash interfaces’ including in combination with ‘PCMCIA cards’ are
                        4    always, or even sometimes, equivalent to the overall structure of interface control
                        5    device 910.” Apricorn MSJ Order at 17. In finding that Apricorn’s expert testimony
                        6    did not create a genuine dispute of material fact, the Court held that the expert’s
                        7    “tenuous and somewhat conclusory assumptions fail to show that a person of skill
                        8    could have found the overall structure of interface control device 910 obvious.” Id.
                        9    at 17-18. Kingston’s tenuous and conclusory arguments must be rejected for the
                       10    same reason.
                       11                  Second, Kingston argues that combining the Fortezza Crypto Card (or “Lynks
RUSS, AUGUST & KABAT




                       12    Card”6) with “knowledge of a skilled artisan” would disclose “portable storage of
                       13    data.” Weiss Decl. Ex. 1 at ¶ 418. Further, Kingston provides no analysis or evidence
                       14    as to how this combination would render Interface Control Device 910 obvious. See
                       15    id. at ¶¶ 419-422.
                       16                  Finally, Kingston argues that the Fortezza Crypto Card or “Lynks” could be
                       17    modified to “Accommodate CF Cards.” Id. at ¶ 423. But, like the previous
                       18    obviousness argument, Kingston again fails to identify which claim element the
                       19    modification of the Fortezza Crypto Card with CompactFlash is relevant to. See id.
                       20    at ¶¶ 423-425. Because it does not identify the relevant claim elements, it also does
                       21    not provide any analysis as to how this purportedly obvious modification would
                       22    practice the requirements of the claim element. Even if Kingston were to assert that
                       23    this argument was directed to the “means for mediating” claim requirement, it should
                       24    be rejected. Kingston’s analysis, like Apricorn’s analysis addressed in the Apricorn
                       25    MSJ Order, is “tenuous and conclusory” based only on hindsight.
                       26                  Kingston may argue that it discussed the combination of a Fortezza card and
                       27    6
                              Kingston appears to use Lynks System, “Lynks Card,” and “Lynks”
                       28    synonymously.
                                                                11
                                 200313 MEM P&A ISO MT SJ of No Invalidity.docx

                                   SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
                                           MOTION FOR SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 8:16-cv-01790-JVS-AGR Document 223 Filed 03/13/20 Page 16 of 31 Page ID
                                                        #:3763


                        1    a Compact Flash interface in connection with the Fortezza Multi-Function Card. See
                        2    Weiss Decl. Ex. 1 at ¶ 404. This portion of Dr. Villasenor’s report, however,
                        3    discusses the Fortezza Multi-Function Card (see title above paragraph 402), not the
                        4    Fortezza Crypto Card. It does not render an opinion as to obviousness for either of
                        5    those references. Even if this section were an obviousness opinion as the Fortezza
                        6    Crypto Card patent, it would insufficient to create a genuine dispute of fact. Kingston
                        7    simply asserts the conclusion, without evidentiary support, that the combination of
                        8    the Fortezza Crypto Card and CompactFlash would result in Interface Control
                        9    Device 910. Weiss Decl. Ex. 1 at ¶ 404. Kingston does not, for example, show
                       10    evidence that the use of CompactFlash requires any blocks of Interface Control
                       11    Device 910. This argument also does not address the other missing block of Interface
RUSS, AUGUST & KABAT




                       12    Control Device 910 (such as the PCMCIA labeled blocks). Like Apricorn’s expert’s
                       13    opinion, this unsupported, conclusory opinion argument is not sufficient to show a
                       14    genuine dispute of material fact.
                       15               Accordingly, SPEX is entitled to summary judgment of no obviousness as to
                       16    claims 1, 2, 11 and 12 of the ‘802 patent.
                       17                            3.           Kingston Has Not Shown That The Fortezza Crypto
                       18                                         Card Discloses Elements (A) And (C) Of Claim 55 Of
                       19                                         The ‘135 Patent
                       20               Element (a) of claim 55 of the ‘135 patent requires “receiving a request from
                       21    the host computing device for information regarding the type of the modular device.”
                       22    (emphasis added). Element (c) of requires “operably connecting the security module
                       23    and/or the target module to the host computing device in response to an instruction
                       24    from the host computing device.” (emphasis added). The plain and ordinary meaning
                       25    of this claim element requires that the instruction of element (c) be different than the
                       26    request claimed in element (a). This is why element (c) refers to an instruction, rather
                       27    than including an antecedent reference to element (a), and why element (a) refers to
                       28    a request (for information) rather than an instruction. Kingston ignores this plain
                                                             12
                              200313 MEM P&A ISO MT SJ of No Invalidity.docx

                                SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
                                        MOTION FOR SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 8:16-cv-01790-JVS-AGR Document 223 Filed 03/13/20 Page 17 of 31 Page ID
                                                        #:3764


                        1    meaning and instead points at the same evidence to show both element (c)’s
                        2    instruction and element (a)’s request for information. Kingston provides no opinion
                        3    or analysis as to how the same commands can satisfy both claim elements, and such
                        4    a position is inconsistent with the plain and ordinary meaning of the claim language.
                        5                  With respect to the Fortezza Crypto Card, Kingston also does not actually
                        6    identify any specific commands disclosed by the card, or how those commands cause
                        7    the operably connection of the security module and/or target module to the host
                        8    computing device. For element (a) of claim 55, Kingston refers to back to its analysis
                        9    of claim element (e) of the ‘802 patent, without including any analysis specific to
                       10    this claim element. Weiss Decl. Ex. 1 at ¶¶ 389, 372. Kingston refers back to the
                       11    same section of its report in its “analysis” for element (c) of claim 55. Id. at ¶ 391.7
RUSS, AUGUST & KABAT




                       12    This section identifies a number of commands, but provides no analysis of how these
                       13    commands meet the claim requirements, let alone how the same command can
                       14    satisfy both the request requirement of element (a) and the instruction requirement
                       15    of element (c). Id. at 171-73, ¶ 4 (referring to “Callback,” “GetFirst/NextTuple,”
                       16    “GetTupleData,” and “RequestConfiguration” commands). Kingston cannot
                       17    therefore show that the Fortezza Crypto Card anticipates elements (a) and (c) of
                       18    claim 55.
                       19                  Kingston’s obviousness arguments do not remedy this deficiency. Indeed, as
                       20    discussed above, Kingston’s obviousness arguments are general arguments that do
                       21    not analyze specific claim elements, including elements (a) and (c) of claim 55 of
                       22    the ‘135 patent.
                       23
                       24    7
                               Kingston and Dr. Villasenor recently served a supplemental invalidity opinion,
                       25    which largely cites to and repeats the same analysis. Weiss Decl. 5 at ¶¶ 111-117.
                             This supplemental report still does not explain what claim elements it is
                       26    purportedly relevant to. SPEX intends to move to strike the opinion as untimely at
                       27    the appropriate time. To the extent Kingston seeks to use this supplemental
                             invalidity opinion in its response to this Motion, SPEX will seek to strike the
                       28    opinion as untimely.
                                                                13
                                 200313 MEM P&A ISO MT SJ of No Invalidity.docx

                                   SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
                                           MOTION FOR SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 8:16-cv-01790-JVS-AGR Document 223 Filed 03/13/20 Page 18 of 31 Page ID
                                                        #:3765


                        1                  Accordingly, SPEX is entitled to summary judgment of no invalidity as claim
                        2    55.
                        3                               4.           Kingston Has Not Shown That The Fortezza Crypto
                        4                                            Card Discloses Element (B) Of Claim 55
                        5                  Element (b) of claim 55 of the ‘135 patent requires “providing the type of the
                        6    target module to the host computing device in response to the request.” (emphasis
                        7    added). Element (a) of claim 55 requires receiving a request for “information
                        8    regarding the type of the modular device.” (emphasis added). Thus, in order to meet
                        9    element (b), Kingston must show that the Fortezza Crypto Card discloses sending
                       10    back different information than the information requested; the request must be for
                       11    information about the device (e.g., a secure storage device) and the information
RUSS, AUGUST & KABAT




                       12    returned must be about the target module (e.g., user data storage). Kingston has not
                       13    shown that either the Fortezza Crypto Card discloses this claim element.
                       14                  Kingston and Dr. Villasenor generally refer back to their analysis in “element
                       15    [1e] and [38a] and [38b]” without specifically identifying what aspects of these
                       16    claim elements apply here. Weiss Decl. Ex. 1 at ¶ 390.8 In the analysis of element b
                       17    of claim 38, Kingston and Dr. Villasenor admit that, in response to a request for
                       18    information about the modular device (the Fortezza Crypto Card), the Fortezza
                       19    Crypto Card responds with the requested (not different) information that it is a
                       20    Fortezza Crypto Card. Id. at ¶ 374 (opining the CIS information returned to the host
                       21    computing device “indicates that the Fortezza Crypto Card is a Fortezza Crypto
                       22    Card,” and that certain additional information is returned “[b]ecause the host
                       23    computer knows that the card is a Fortezza Crypto Card”). Further, Kingston and
                       24
                             8
                       25     Kingston also cites to the “Get User Data Directory” command (Weiss Decl. Ex.
                             1 at ¶ 390) but that argument must fail for a couple of reasons. First, Kingston does
                       26    not cite this command in element (a) of claim 55, so it is irrelevant to this element
                       27    (which requires a response to the command in element (a)). Second, this is a
                             command used by “Fortezza Plus,” which is not a Fortezza Crypto Card as
                       28    discussed below.
                                                                14
                                 200313 MEM P&A ISO MT SJ of No Invalidity.docx

                                   SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
                                           MOTION FOR SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 8:16-cv-01790-JVS-AGR Document 223 Filed 03/13/20 Page 19 of 31 Page ID
                                                        #:3766


                        1    Dr. Villasenor have not shown that the Fortezza Crypto Card provides “the type of
                        2    the target module.” Kingston and Dr. Villasenor have argued that the target module
                        3    is the non-volatile memory on Fortezza Crypto Card. Id. at ¶¶ 388, 309-310. But
                        4    none of the information that Kingston and Dr. Villasenor identified as being returned
                        5    in response to a request from element (a) identifies the non-volatile memory. Id. at
                        6    ¶¶ 374-75 (referring to identifying security features (such as number of certificates
                        7    and keys) and RAM (volatile, random access memory)).
                        8               Kingston and Dr. Villasenor’s obviousness arguments do not remedy this
                        9    deficiency. As discussed above, Kingston and Dr. Villasenor’s obviousness
                       10    arguments are not directed to any particular claim elements, and they do not show
                       11    any of Kingston and Dr. Villasenor’s purported combinations would disclose
RUSS, AUGUST & KABAT




                       12    element (b) of claim 55.
                       13               Accordingly, SPEX is entitled to summary judgment of no invalidity of claim
                       14    55 on this basis as well.
                       15                            5.           Kingston Has Not Shown That The Fortezza Crypto
                       16                                         Card Invalidates Claim 57 Of The ‘135 Patent
                       17               Element (b) of claim 57 of the ‘135 patent requires the method of “performing
                       18    one or more security operations and the defined interaction on the exchanged data.”
                       19    “The defined interaction” is an antecedent reference to the preamble, which claims
                       20    “a target module that is adapted to enable a defined interaction with the host
                       21    computing device.” Kingston and Dr. Villasenor apply these claim limitations in an
                       22    inconsistent and conflicting manner such that summary judgment is appropriate.
                       23               In the preamble, Kingston and Dr. Villasenor ultimately refer back to their
                       24    analysis of claim 1(b) of the ‘802 patent. The target means/target module is identified
                       25    as the “non-volatile memory,” and then Kingston and Dr. Villasenor identify a
                       26    number of security functionalities (encryption, hashing, digital signing) that “may”
                       27    be enabled by the “non-volatile memory.” Weiss Decl. Ex. 1 at ¶ 311. Kingston and
                       28    Dr. Villasenor effectively combine the security and target claim limitations into a
                                                             15
                              200313 MEM P&A ISO MT SJ of No Invalidity.docx

                                SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
                                        MOTION FOR SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 8:16-cv-01790-JVS-AGR Document 223 Filed 03/13/20 Page 20 of 31 Page ID
                                                        #:3767


                        1    single limitation; they have identified the same functionalities that are purportedly
                        2    enabled by the security means/security module. E.g., id. at ¶ 300.
                        3               Claim 57(b), which claims both performing a security operation and the
                        4    defined interaction, highlights the conflicting nature of Kingston and Dr.
                        5    Villasenor’s argument. For “the defined interaction” limitation, Kingston and Dr.
                        6    Villasenor change their argument to identify only “send[ing] the encrypted data back
                        7    to the PC.” Id. at ¶¶ 396 (referring to claim 39(b) of the ‘802 patent), 382. The
                        8    sending of data is not the “defined interaction” identified by Kingston and Dr.
                        9    Villasenor in the preamble, and they do not provide any argument or evidence as to
                       10    how the target module (“non-volatile memory”) enables this interaction.
                       11               In addition to being inconsistent, Kingston’s and Dr. Villasenor’s argument is
RUSS, AUGUST & KABAT




                       12    contradictory with the teachings of the ‘802 and ‘135 patents. In the claims, the
                       13    defined interaction (enabled by the target means/target module) is in addition to the
                       14    security functionality (enabled by the security means/security module). E.g., ‘802
                       15    patent at claims 1, 11, 39; ‘135 patent at claims 55, 57. The specifications of the
                       16    patents-in-suit also emphasize the difference between the defined interaction and
                       17    security functionality. The abstracts disclose that one of the benefits of the invention
                       18    is that it allows for the performance of in-line security operations as well as defined
                       19    interactions that provide a variety of functionalities such as “data storage, data
                       20    communication, data input and output, user identification.” ‘802 patent at Abstract;
                       21    ‘135 patent at Abstract. The specifications further detail this feature of the invention:
                       22    “[t]he peripheral device can also be implemented so that the security operations are
                       23    performed in-line, i.e., the security operations are performed between the
                       24    communication of data to and from the host computing device and the performance
                       25    of the defined interaction. Moreover, the peripheral device can be implemented so
                       26    that the security functionality of the peripheral device is transparent to the host
                       27    computing device.” ‘802 patent at 3:40-48; ‘135 patent at 3:39-47 (containing a
                       28    similar disclosure). Figure 8 of the patents-in-suit and its accompanying description
                                                             16
                              200313 MEM P&A ISO MT SJ of No Invalidity.docx

                                SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
                                        MOTION FOR SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 8:16-cv-01790-JVS-AGR Document 223 Filed 03/13/20 Page 21 of 31 Page ID
                                                        #:3768


                        1    provide further detail regarding this aspect of the invention. In Figure 8, the means
                        2    for mediating (discussed above) is shown in box 802, labeled “FPGA.” As shown in
                        3    more detail in Figure 9B, the means for mediating has an interface for the host
                        4    computing (to the left of box 802), an interface for the security functionality (above
                        5    box 802) and an interface for the target functionality (to the right of box 802). The
                        6    security functionality includes, among other things, the security processor (box 801)
                        7    and non-volatile flash memory (box 803). The non-volatile flash memory stores the
                        8    computer instructions (e.g., firmware) and other persistent data (e.g., encryption
                        9    keys) that are necessary for the basic and security functionality of the device. ‘802
                       10    patent at 16:10-12; ‘135 patent at 19:39-41. The target functionality is in addition to
                       11    the flash storage containing basic operational data such as firmware and security
RUSS, AUGUST & KABAT




                       12    operation-related data. E.g., ‘802 patent at 4:62-5:4 (“As explained in more detail
                       13    below, the peripheral device 302 also provides additional functionality (referred to
                       14    herein as ‘target functionality’) to the system 300, such as, for example, the
                       15    capability to store data in a solid-state disk storage device, the capability to enable
                       16    communications from the host computing device 301 to another device, the
                       17    capability to accept biometric input to enable user authentication to the host
                       18    computing device 301, and the capability to receive and read a smart card inserted
                       19    into the peripheral device 302.” (emphasis added));’135 patent at 6:53-62 (similar
                       20    language).
                       21               The necessity for storage of basic functionality data, such as software and
                       22    security functionality-related data, to be unrelated to the defined interaction is further
                       23    emphasized by other disclosures in the specifications. As the specifications make
                       24    clear, the defined interactions can provide different types of functionality. ‘802
                       25    patent at 13:5-15:37; 16:17-18:63. Not all of the defined interactions are related to
                       26    data storage, such as wireless communications or biometric readers. Id. A person of
                       27    ordinary skill in the art would understand that, even in instances where the defined
                       28    interaction was not related to data storage, the claimed device would still require
                                                             17
                              200313 MEM P&A ISO MT SJ of No Invalidity.docx

                                SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
                                        MOTION FOR SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 8:16-cv-01790-JVS-AGR Document 223 Filed 03/13/20 Page 22 of 31 Page ID
                                                        #:3769


                        1    non-volatile storage for computer instructions and security functionality-related
                        2    data. This is taught by flash memory 803 in Figure 8. The defined interaction is in
                        3    addition to this basic storage of data.
                        4               Kingston’s argument, however, ignores the plain meaning of the claims as
                        5    construed by the Court. Despite the plain meaning requiring that the defined
                        6    interaction be in addition to the security operation, Kingston argues that the defined
                        7    interaction is the security functionality (such as storing firmware and keys, or
                        8    sending encrypted data back to the host). E.g., Weiss Decl. Ex. 1 at ¶¶ 311-17 (“this
                        9    non-volatile memory ‘enables’ the Fortezza Crypto Card to interact with the host
                       10    computer to provide functions because the non-volatile memory stores data
                       11    necessary for the Fortezza Crypto Card to carry out those functionalities” such as
RUSS, AUGUST & KABAT




                       12    firmware and encryption keys); 382 (designating returning encrypted data to a host
                       13    during an encrypt command as the defined interaction). But the use of a
                       14    peripheral/modular device to encrypt and return information to the host is precisely
                       15    the type of prior art the invention improved upon. ‘802 patent at 2:33-3:14; ‘135
                       16    patent at 2:33-3:14. Kingston cannot therefore show that the Fortezza Crypto Card
                       17    discloses a defined interaction additional to the security functionality, such as mass
                       18    user data storage or wireless communication with a different host.
                       19               Further, Kingston’s argument that the defined interaction is the return of data
                       20    to the host computing device also renders claim 57(a) repetitive. Claim 57(a)
                       21    requires a communication of data between the host and peripheral/modular device.
                       22    According to Kingston, the defined interaction is no different; it is the
                       23    communication of data from the device to the host. The lack of distinguishing
                       24    features between these two claim elements is emphasized by the overlap in
                       25    Kingston’s arguments with respect to claim elements 39a and 39b. Compare Weiss
                       26    Decl. Ex. 1 at ¶¶ 378-79 with ¶¶ 381-82. Kingston’s argument should also therefore
                       27    fail because it effectively eliminates claim element 57(a) as a meaningful limitation.
                       28               Accordingly, because Kingston and Dr. Villasenor’s arguments as to claim
                                                             18
                              200313 MEM P&A ISO MT SJ of No Invalidity.docx

                                SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
                                        MOTION FOR SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 8:16-cv-01790-JVS-AGR Document 223 Filed 03/13/20 Page 23 of 31 Page ID
                                                        #:3770


                        1    element 57(b) contradict the plain meaning of this claim element, Kingston cannot
                        2    show that the Fortezza Crypto Card art anticipates claim 57. Kingston and Dr.
                        3    Villasenor have presented no arguments that claim element 57 (b) is rendered
                        4    obvious. SPEX is therefore entitled to summary judgment of no invalidity of claim
                        5    57 as to the Fortezza Crypto Card.
                        6                  B.           Kingston Has Failed To Produce Evidence That The
                        7                               Fortezza Multi-Function Card Is Prior Art
                        8                  The Fortezza Multi-Function Card is not prior art. It was a proposal from
                        9    Spyrus (the original assignee of the Asserted Patent) to the NSA. E.g., Weiss Decl.
                       10    Ex. 7 at SPEX00008838. Kingston and Dr. Villasenor do not disclose why they
                       11    argue it was prior art under section of 35 U.S.C. § 102. See Weiss Decl. Ex. 1 at ¶¶
RUSS, AUGUST & KABAT




                       12    190-194, 402-407.9
                       13                  Presumably, Kingston and Dr. Villasenor are arguing that the Fortezza Multi-
                       14    Function Card was a prior art publication under 35 U.S.C. § 102(b): “the invention
                       15    was patented or described in a printed publication in this or a foreign country or in
                       16    public use or on sale in this country, more than one year prior to the date of the
                       17    application for patent in the United States.” (emphasis added). Kingston cannot
                       18    prove that the Fortezza Multi-Function Card was on sale one year prior to the
                       19    applications for the Asserted Patents (June 4, 1996). The only document Kingston
                       20    and Dr. Villasenor cite that is dated prior to the priority date is a high level request
                       21    for firm pricing from the NSA. Weiss Decl. Ex. 9. This document, however, does
                       22    not provide any indication that the product on sale practiced the claimed invention,
                       23    and Kingston and Dr. Villasenor do not offer any argument to the contrary. See
                       24    Weiss Decl. Ex. 1 at ¶¶ 402-407; see also Pfaff v. Wells Elecs., Inc., 525 U.S. 55,
                       25    9
                               Kingston did not include the Fortezza Multi-Function Card in its invalidity
                       26    contentions. Weiss Decl. Ex. 8 at 10. If SPEX’s summary judgment effort is not
                       27    successful, SPEX intends to move to exclude undisclosed invalidity arguments
                             raised by Kingston, including Kingston’s argument regarding the Fortezza Multi-
                       28    Function Card.
                                                                19
                                 200313 MEM P&A ISO MT SJ of No Invalidity.docx

                                   SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
                                           MOTION FOR SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 8:16-cv-01790-JVS-AGR Document 223 Filed 03/13/20 Page 24 of 31 Page ID
                                                        #:3771


                        1    66-67 (1998) (for the on-sale bar to attach, Kingston must show that the claimed
                        2    invention was “ready for patenting”; “invention” in Section 102(b) “must refer to a
                        3    concept that is complete”). And Kingston and Dr. Villasenor cannot prove otherwise
                        4    because the only other evidence they rely on is dated after the priority date. Weiss
                        5    Decl. Ex. 7, 10.
                        6               Accordingly, the Court should grant summary judgment that the Fortezza
                        7    Multi-Function Card is not prior art.
                        8               C.           SPEX Is Entitled To Summary Judgment As To The
                        9                            Fortezza Plus Interface Control Document Because It Does
                       10                            Not Describe The Fortezza Crypto Card
                       11               The Fortezza Plus Interface Control Document is a document that Kingston
RUSS, AUGUST & KABAT




                       12    and Dr. Villasenor use to describe the functionality of the Fortezza Crypto Card.
                       13    E.g., Weiss Decl. Ex. 1 at ¶¶ 290, 323 (citing SPEX00001744 (the Fortezza Plus
                       14    Interface Control Document) to describe the Fortezza Crypto Card). As the
                       15    document itself acknowledges, though, it is a different system than the Fortezza
                       16    Crypto Card. E.g., Weiss Decl. Ex. 3 at SPEX00001756 (describing the “Fortezza
                       17    Plus” and “Fortezza” as different products). While the Fortezza Crypto Card was
                       18    designed to handle sensitive Type 2 (sensitive but not classified) information,
                       19    Fortezza Plus was designed to handle Type 1 (classified) information. Id.; see also
                       20    Weiss Decl. Ex. 2 at 73:18-74:15, 84:13-86:12, 151:23-152:13 (testimony that the
                       21    Fortezza Plus, sometimes referred to as the “Fortezza II,” was different than the
                       22    Fortezza Crypto Card). Kingston and Dr. Villasenor offer no evidence or analysis
                       23    supporting their argument that the Fortezza Plus document describes the Fortezza
                       24    Crypto Card. Because the Fortezza Plus card does not describe the Fortezza Crypto
                       25    Card, and Kingston has provided no argument that the Fortezza Plus Interface
                       26
                       27
                       28
                                                             20
                              200313 MEM P&A ISO MT SJ of No Invalidity.docx

                                SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
                                        MOTION FOR SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 8:16-cv-01790-JVS-AGR Document 223 Filed 03/13/20 Page 25 of 31 Page ID
                                                        #:3772


                        1    Control Document is itself prior art, SPEX is entitled to summary judgment of no
                        2    invalidity as to this document.10
                        3               To the extent Kingston and Dr. Villasenor also use the Fortezza Plus
                        4    document to support their derivation argument (addressed below), SPEX is entitled
                        5    to summary judgment as to this document on that issue as well because it is
                        6    undisputed that Spyrus did not produce a Fortezza Plus card. Id. at 157:24-25.
                        7               D.           Kingston Cannot Show By Clear And Convincing Evidence
                        8                            That The Asserted Claims Are Invalid Due to Derivation
                        9               In addition to anticipation and obviousness, Kingston asserts that these claims
                       10    are invalid due to derivation. Derivation arises under section (f) of the pre-AIA
                       11    version of 35 U.S.C. § 102. It requires a showing of the complete conception of the
RUSS, AUGUST & KABAT




                       12    invention in the prior art. Cumberland Pharm. Inc. v. Mylan Institutional LLC, 846
                       13    F.3d 1213, 1217 (Fed. Cir. 2017) (derivation requires prior conception and
                       14    communication of the conception). Kingston argues that the Asserted Claims are
                       15    invalid due to derivation “as SPEX has applied the claims to the accused products.”
                       16    Weiss Decl. Ex. 1 at ¶ 439. Kingston has made no argument that derivation applies
                       17    when the Court’s claim construction is applied. Because Kingston has presented no
                       18    evidence as to how the Asserted Claims are invalid due to derivation when the
                       19    Court’s claim construction is applied, SPEX is entitled to summary judgment of no
                       20    invalidity due to derivation.
                       21               Even if Kingston can point to evidence supporting its claim, for the reasons
                       22    discussed above, the Fortezza Crypto Card does not anticipate (or otherwise
                       23    invalidate) any of the Asserted Claims. Accordingly, because Kingston cannot show
                       24    that the Fortezza card is a complete conception of the invention,11 SPEX is entitled
                       25
                             10
                                Like the Fortezza Mutli-Fuction Card, this document is also not mentioned in
                       26    Kingston’s invalidity contentions. Weiss Decl. Ex. 8 at 10
                             11
                       27       As to derivation, although outside the scope of this brief, there is also significant
                             evidence that Spyrus (the original owner of the patents-in-suit) was actually
                       28
                                                               21
                              200313 MEM P&A ISO MT SJ of No Invalidity.docx

                                  SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
                                          MOTION FOR SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 8:16-cv-01790-JVS-AGR Document 223 Filed 03/13/20 Page 26 of 31 Page ID
                                                        #:3773


                        1    to summary judgment as to Defendants’ conception, on-sale bar and public use
                        2    invalidity arguments.
                        3               E.           SPEX Is Entitled To Summary Judgment Concerning
                        4                            Kingston’s Improper “Admitted Prior Art”
                        5                            1.           Kingston Misapplies The Doctrine of “Admitted Prior
                        6                                         Art”
                        7               In the Supplemental Expert Report of John Villasenor, Kingston and Dr.
                        8    Villasenor argue that certain testimony given by SPEX’s corporate representative,
                        9    Tom Hakel, during a recent deposition are “admitted prior art” that renders claims
                       10    55 and 57 invalid. Weiss Decl. Ex. 5 at ¶¶ 98-99, 105 (arguing that purported
                       11    admissions by SPEX’s representative that claims 38 and 39 of the ‘802 patent are
RUSS, AUGUST & KABAT




                       12    invalid means that “each and every element of [claims 38 and 39] is admitted prior
                       13    art”) (citing Weiss Decl. Ex. 11 at 31:3-5 (“Q. So I’ll ask again, does SPEX believe
                       14    claims 38 and 29 of the ‘802 patent are invalid? A. Yes.”)).
                       15               As an initial matter, Kingston and Dr. Villasenor misstate Mr. Hakel’s
                       16    testimony in making this argument. At the time of his deposition, December 2019,
                       17    Mr. Hakel was just stating the fact that claims 38 and 39 were invalid as a result of
                       18    a Final Written Decision. Weiss Decl. Ex. 11 at 30:13-31:11. Mr. Hakel did not
                       19    testify about particular prior art, and he was not asked to give (nor was he qualified
                       20    to give) opinion testimony as to whether the prior art in fact disclosed clear and
                       21    convincing evidence of the invalidity of claims 38 and 39. Kingston has also failed
                       22    to establish that Mr. Hakel is one of skill in the art such that his testimony is relevant
                       23    to the state of the art.
                       24               Even setting aside the lack of the factual basis for Kingston’s argument,
                       25    Kingston misapplies the doctrine of admitted prior art. This doctrine “concerns a
                       26    statement by an applicant during prosecution identifying certain matter not the
                       27
                             heavily involved in the development of the Fortezza card. It was not given in its
                       28    complete form to Spyrus.
                                                             22
                              200313 MEM P&A ISO MT SJ of No Invalidity.docx

                                SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
                                        MOTION FOR SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 8:16-cv-01790-JVS-AGR Document 223 Filed 03/13/20 Page 27 of 31 Page ID
                                                        #:3774


                        1    work of the inventor as ‘prior art’ is an admission that the matter is prior art.”
                        2    Riverwood, 324 F.3d at 1354 (emphasis added). See also In re Nomiya, 509 F.2d
                        3    566, 571 (CCPA 1975) (applicant’s labeling of two figures in the application
                        4    drawings as prior art to be an admission that what was pictured was prior art relative
                        5    to applicant’s improvement). Importantly, the doctrine of admitted prior art “is
                        6    inapplicable when the subject matter at issue is the inventor’s own work.”
                        7    Riverwood, 324 F.3d at 1354. See also Pfizer Inc. v. Sandoz Inc., C.A. No. 13-1110-
                        8    GMS, 2015 WL 6755211, at *2 (D. Del. Nov. 4, 2015) (work of same “common
                        9    inventive entity” is not admitted prior art).
                       10               Here, Kingston does not point to a single representation made by an applicant
                       11    during the prosecution as admitted prior art. Instead, it points to deposition testimony
RUSS, AUGUST & KABAT




                       12    of a corporate representative decades after prosecution. Moreover, the purported
                       13    “admitted prior art” is disclosure in the specification of the ’802 patent supporting
                       14    claims 38 and 39. As the same inventors worked on the ‘802 and ‘135 patents, and
                       15    indeed filed the application on the same date, the patents are the work on the “same
                       16    inventive entity” and thus cannot be “admitted prior art.” Indeed, there is no evidence
                       17    that the ‘802 patent was filed before the ’135 patent and thus qualifies as prior art.
                       18               Kingston’s contention as to the subject matter of the admitted prior art is
                       19    legally erroneous. For this reason alone SPEX is entitled to summary judgment.
                       20                            2.           If Admitted Prior Art Is The PCMCIA Standard,
                       21                                         Kingston Fails To Provide An Appropriate Invalidity
                       22                                         Analysis For The Admitted Prior Art.
                       23               While Dr. Villasenor’s report does not identify what art the “admitted prior
                       24    art” includes, and whether “admitted prior art” refers to one or multiple references,
                       25    Dr. Villasenor testified at deposition that “admitted prior art” means the PCMCIA
                       26    standard. Weiss Decl. Ex. 6 at 109:10-18. SPEX is entitled to summary judgment
                       27    of no invalidity even if the “admitted prior art” is the PCMCIA standard. Dr.
                       28    Villasenor confirmed that the PCMCIA standard was not a single document, but
                                                             23
                              200313 MEM P&A ISO MT SJ of No Invalidity.docx

                                SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
                                        MOTION FOR SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 8:16-cv-01790-JVS-AGR Document 223 Filed 03/13/20 Page 28 of 31 Page ID
                                                        #:3775


                        1    multiple documents. Id. at 108:3-14 (“I also talk about the PCMCIA specification.
                        2    So to the extent that there’s other documents that describe it, that is also relevant for
                        3    an invalidity opinion.”), 107:22-108:7 (“one of the documents that describes the
                        4    PCMICIA standard”). At no point in his report does Dr. Villasenor identify a single
                        5    document that discloses all limitations of either claims 55 or 57. See Weiss Decl. 5
                        6    at ¶¶ 98-110. Instead, he intermixes references to the PCMCIA, deposition testimony
                        7    of SPEX’s corporate representative and its expert, and other purported admissions.
                        8    Id. For this reason SPEX is entitled to summary judgment of no anticipation by the
                        9    admitted prior art.
                       10               Kingston’s and Dr. Villasenor’s purported obviousness arguments as to the
                       11    admitted prior art fare no better. Dr. Villasenor’s report fails to set forth any
RUSS, AUGUST & KABAT




                       12    obviousness type analysis relative to “admitted prior art.” See Weiss Decl. 5 at ¶¶
                       13    98-110. Dr. Villasenor confirmed at deposition that he did not “provide any
                       14    motivation to combine any . . . admitted prior art references,” “identify any
                       15    deficiencies in any single prior art reference,” “provide any analysis of expectation
                       16    of success in combining various admitted prior art references,” “identify any
                       17    secondary indicia of obviousness or nonobviousness,” “address the feasibility of
                       18    combining any particular admitted prior art references,” or “provide any analysis of
                       19    excepted success from combining different admitted prior art references.” Weiss
                       20    Decl. Ex. 6 at 121:13-122:17.
                       21               More fundamentally, Kingston and Dr. Villasenor do not identify what
                       22    teaching in the PCMICA standard meets the preamble of claim 55, or limitations
                       23    55(a) and 55(b). Weiss Decl. Ex. 5 at ¶¶ 101-103. Similarly, Kingston and Dr.
                       24    Villasenor fail to identify what teaching in the PCMICA standard meets the
                       25    preamble of claim 57, or limitations 57(a) or 57(b). Id. at ¶¶ 105-108. Instead, all
                       26    Kingston and Dr. Villasenor argue is that each of these limitations are similar to a
                       27    corresponding limitation of ‘802 Patent claims 38 and 39 and therefore must be
                       28
                                                             24
                              200313 MEM P&A ISO MT SJ of No Invalidity.docx

                                SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
                                        MOTION FOR SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 8:16-cv-01790-JVS-AGR Document 223 Filed 03/13/20 Page 29 of 31 Page ID
                                                        #:3776


                        1    invalid because of Mr. Hakel’s testimony. Such testimony is insufficient to show
                        2    invalidity by clear and convincing evidence.
                        3               An example of Kingston and Dr. Villasenor’s flawed and conclusory analysis
                        4    is shown with his treatment of the preamble of claim 55: “For use in a modular
                        5    device adapted for communication with a host computing device, the modular device
                        6    comprising a security module that is adapted to enable one or more security
                        7    operations to he performed on data and a target module that is adapted to enable a
                        8    defined interaction with the host computing device, a method comprising the steps
                        9    of.” Although the Court construed the bold language as a means-plus-function term
                       10    (D.I. 122 at 23), Kingston and Dr. Villasenor fail to address this construction.
                       11    Instead, Dr. Villasenor asserts only that the “preamble of claim 55 of the ’135 patent
RUSS, AUGUST & KABAT




                       12    is substantively identical to the preamble of claim 38 of the ’802 patent—which has
                       13    been admitted by SPEX to be in the prior art.” Weiss Decl. Ex. 5 at ¶ 101. However,
                       14    the preamble of claim 38 does not include the “security module that is adapted to . .
                       15    .” limitation. Accordingly, the mere similarity of claim 55 to claim 38 (if claim 38
                       16    is “admitted prior art”) does not show that the “admitted prior art” includes the
                       17    structure or function required by the Court.
                       18               Accordingly, SPEX is entitled to summary judgment of no invalidity as to the
                       19    admitted prior art.
                       20    VI.        CONCLUSION.
                       21               SPEX is entitled to summary judgment of no invalidity as to the Asserted
                       22    Claims because Kingston has failed to show a genuine dispute of material fact that
                       23    the Fortezza Crypto Card discloses all of the limitations of the Asserted Claims. The
                       24    Fortezza Multi-Function Device is not prior art, and summary judgment is therefore
                       25    appropriate with respect to that argument. Because Kingston does not bring its
                       26    argument when the claims are construed as ordered by the Court, SPEX is also
                       27    entitled to summary judgment as to Kingston’s derivation claim. Finally, SPEX is
                       28    entitled to summary judgment on Kingston’s erroneous admitted prior art claims.
                                                             25
                              200313 MEM P&A ISO MT SJ of No Invalidity.docx

                                SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
                                        MOTION FOR SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 8:16-cv-01790-JVS-AGR Document 223 Filed 03/13/20 Page 30 of 31 Page ID
                                                        #:3777


                        1
                        2     Dated: March 13, 2020                            Respectfully submitted,
                        3                                                      RUSS AUGUST & KABAT
                        4                                                      By:   /s/ Marc A. Fenster
                        5                                                      Marc A. Fenster, SBN 181067
                                                                               Benjamin T. Wang, SBN 228712
                        6                                                      Andrew D. Weiss, SBN 232974
                                                                               Paul A. Kroeger, SBN 229074th
                        7                                                      12424 Wilshire Boulevard, 12 Floor
                                                                               Los Angeles, California 90025
                        8                                                      Tel: (310) 826-7474
                                                                               Fax: (310) 826-6991
                        9                                                      Email: mfenster@raklaw.com
                                                                               Email: bwang@raklaw.com
                       10                                                      Email: aweiss@raklaw.com
                                                                               Email: pkroeger@raklaw.com
                       11
RUSS, AUGUST & KABAT




                       12                                                      Attorneys for Plaintiff
                       13                                                      SPEX Technologies, Inc.

                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                             26
                              200313 MEM P&A ISO MT SJ of No Invalidity.docx

                                SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
                                        MOTION FOR SUMMARY JUDGMENT OF NO INVALIDITY
                       Case 8:16-cv-01790-JVS-AGR Document 223 Filed 03/13/20 Page 31 of 31 Page ID
                                                        #:3778

                                                                               CERTIFICATE OF SERVICE
                        1
                        2
                                  The undersigned hereby certifies that the foregoing document was filed
                        3
                             electronically in compliance with Local Rule CV-5(a) on March 13, 2020. As such,
                        4
                             this document was served on all counsel who have consented to electronic service.
                        5
                        6                                                                /s/ Marc A. Fenster
                                                                                          Marc A. Fenster
                        7
                        8
                        9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                             27
                              200313 MEM P&A ISO MT SJ of No Invalidity.docx

                                SPEX’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF ITS
                                        MOTION FOR SUMMARY JUDGMENT OF NO INVALIDITY
